Exhibit 10.46

Execution Copy

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

FIRST AMENDMENT TO LOAN ORIGINATION SERVICES AGREEMENT

This First Amendment to Loan Origination Services Agreement (the “First
Amendment”) is entered into and is effective as of May 14, 2015 (the “First
Amendment Effective Date”) by and among First Marblehead Education Resources,
Inc., a Delaware corporation having its principal offices at One Cabot Road,
Suite 200, Medford, Massachusetts 02155 (“FMER”), and Nelnet Servicing, LLC
d/b/a Firstmark Services, a Nebraska limited liability company having its
principal offices at 121 S. 13th Street, Suite 100, Lincoln, Nebraska 68508
(“Firstmark Services”). Capitalized terms used in this First Amendment without
definition have the meanings assigned to them in the Agreement (as defined
below).

WHEREAS, FMER and Firstmark Services executed that certain Loan Origination
Services Agreement by and among the Parties dated as of November 10, 2014 (the
“Agreement”); and

WHEREAS, the Parties desire to amend the Agreement.

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, as of the First
Amendment Effective Date, the Parties agree as follows:

1. Definitions. The Parties hereby amend Section 1.1 of the Agreement as
follows:

 

  (a) The definition of “Business Requirements” is hereby added to the Agreement
as follows:

““Business Requirements” means (a) the requirements set forth in the business
requirements spreadsheet titled “FMD Requirements-201500511” delivered by FMER
to Firstmark Services on May 12, 2015 and approved in writing by the Parties on
May 12, 2015, (b) the caveats to such business requirements spreadsheet set
forth in writing and provided by FMER to Firstmark Services on May 7, 2015, and
mutually agreed to by the Parties on May 12, 2015, each as may be amended from
time to time upon mutual written agreement of the Parties.”

 

  (b) The definition of “First Bucket” is hereby amended by deleting it in its
entirety.

 

  (c) The definition of “Implementation Deadline” is hereby amended by deleting
it in its entirety and inserting the following in replacement thereof:

““Implementation Deadline” means the date by which the Phase I Programs must be
Implemented. The Implementation Deadline is set as October 20, 2015; provided,
however, that the date of the Implementation Deadline may be modified pursuant
to Section 17.2.6 of this Agreement.”

 

  (d) The definition of “Lender” is hereby amended by deleting it in its
entirety and inserting the following in replacement thereof:

““Lender” means a bank or other financial institution that promotes, originates,
and funds Loans under the applicable Program Guidelines, and which has been
designated as a “Lender” in writing by FMER to Firstmark Services at any point
during the Term, subject to Section 3.4.5 or Section 7.10 of this Agreement, as
applicable, in the case of any bank or other financial institution that is not
designated as a “Lender” as of the Effective Date. As of the Effective Date, the
term “Lender” includes: Higher Education Servicing Corporation, Kinecta Federal
Credit Union, and SunTrust Bank.”

 

1



--------------------------------------------------------------------------------

  (e) The definition of “Phase I Deliverables” is hereby amended by deleting it
in its entirety and inserting the following in replacement thereof:

““Phase I Deliverables” means the capabilities necessary to migrate the Phase I
Programs onto Firstmark Services’ systems such that Firstmark Services is able
to accept Applications via the Online Application System, and perform all of its
obligations with respect to such Applications as set forth in this Agreement and
the applicable Program Guidelines. Phase I Deliverables includes all of the
functionalities set forth on Exhibit D to this Agreement.”

 

  (f) The definition of “Phase II Deliverables” is hereby amended by deleting
each and every reference therein to “Exhibit D” and inserting “Exhibit I” in
replacement thereof.

 

  (g) The definition of “Phase I Termination Fee” is hereby added to the
Agreement as follows:

““Phase I Termination Fee” has the meaning set forth in Section 6.6 herein.”

 

  (h) The definition of “[**]” is hereby added to the Agreement as follows:

““[**].”

 

  (i) The definition of “[**]” is hereby added to the Agreement as follows:

““[**].”

 

  (j) The definition of “Second Bucket” is hereby amended by deleting it in its
entirety.

 

  (k) The definition of “[**]” is hereby added to the Agreement as follows:

[**].”

 

  (l) The definition of “[**]” is hereby added to the Agreement as follows:

[**].”

 

  (m) The definition of “Testing Criteria” is hereby added to the Agreement as
follows:

““Testing Criteria” means those milestones set forth on Exhibit J to this
Agreement; provided, however, that the term “Testing Criteria” does not include
any dates set forth in Exhibit J to this Agreement.”

 

  (n) The definition of “Testing Deadline” is hereby added to the Agreement as
follows:

““Testing Deadline” means the date by which the Testing Criteria must be met.
The Testing Deadline is set as August 31, 2015; provided, however, that the date
of the Testing Deadline may be modified upon mutual written agreement of the
Parties.”

2. Credit Bureau Agreements. The Parties hereby amend Section 3.5.2(c) of the
Agreement by deleting it in its entirety and inserting the following in
replacement thereof:

 

2



--------------------------------------------------------------------------------

“(c) limit re-disclosure of Consumer Report Information to those of its
employees with a need to know such information, except as otherwise permitted in
writing by FMER, and it shall not disclose such information to any third party
other than the applicable Lender, FMER, or the applicable Applicant(s);
provided, however, that Customer Service Representatives shall not communicate
Consumer Report Information to Applicants via telephone. Firstmark Services
shall not share Consumer Report Information with a Subcontractor unless and
until (i) FMER has provided prior written approval for Firstmark Services to
share Consumer Report Information with such Subcontractor, and (ii) Firstmark
Services has entered into a written agreement with such Subcontractor limiting
such Subcontractor’s use and reuse of the Consumer Report Information it
receives from Firstmark Services to those uses permitted to Firstmark Services
in this Agreement;”

3. Interactions with Servicer. The Parties hereby amend Section 3.9 of the
Agreement by adding the following sentence to the end of the paragraph:

“Firstmark Services represents, warrants, and covenants that it shall
communicate with and provide information to each applicable Servicer only to the
extent permitted under this Agreement. Firstmark Services shall cooperate in
good faith with FMER and/or the applicable Servicer to execute any agreement, or
any addendum or amendment to any agreement, that reflects terms which have been
mutually agreed upon by the parties thereto, to the extent such agreement,
addendum, or amendment is reasonably required by the applicable Servicer for
Firstmark Services to perform its obligations under this Agreement.”

4. Services Fees. The Parties hereby amend Section 6.3.1 of the Agreement by
deleting the second sentence in its entirety and inserting the following in
replacement thereof:

“The Services Fees shall begin to accrue as of the Phase I Effective Date;
provided, however, that beginning on [**] and ending on [**], the total amount
of Services Fees due to Firstmark Services each month, including any partial
calendar month, during such period shall be [**]. For each month during the
[**], invoices sent by Firstmark Services to FMER relating to the Services Fees
shall display the itemized Services Fees prior to [**], as well as the total
amount due after the [**] has been applied.”

5. Approved Applications. The Parties hereby amend the table in Section 6.3.2 of
the Agreement by deleting “[**]” in its entirety and inserting “[**]” in
replacement thereof.

6. Annual Minimum Origination Fees. The Parties hereby amend Section 6.4 of the
Agreement by deleting it in its entirety and inserting the following in
replacement thereof:

“6.4 Annual Minimum Origination Fees. Beginning on the first anniversary of the
Phase I SunTrust Programs Effective Date, and on each anniversary of the Phase I
SunTrust Programs Effective Date during the Term, to the extent that the
aggregate annual Services Fees for Services performed during the immediately
preceding year total less than $[**] (the “Minimum Services Fee”), in addition
to the Services Fees owed, FMER shall pay to Firstmark Services the difference
between the Minimum Services Fee and Services Fees incurred for such immediately
preceding annual period; provided, however, that solely for the purpose of
determining whether the aggregate annual Services Fees for Services performed
during the immediately preceding year total less the Minimum Services Fee, with
respect to all Services Fees accrued during the Services Fees Discount Period,
the Parties shall use the Services Fees accrued prior to the application of the
Services Fees Discount.”

7. Phase I Deliverables. The Parties hereby amend Section 6.6 of the Agreement
by deleting it in its entirety and inserting the following in replacement
thereof:

 

3



--------------------------------------------------------------------------------

“6.6 Phase I Deliverables. The Parties acknowledge and agree that (a) FMER has
paid to Firstmark Services, and Firstmark Services has received, (i) [**]
dollars ($[**]) in consideration of the Parties’ completion of and signoff on
business requirements for the Phase I Programs and Phase I Deliverables, and
(ii) fees in the aggregate amount of [**]dollars ($[**]) related to certain
statements of work entered into pursuant to this Agreement, and (b) FMER shall
owe no further fees to Firstmark Services in consideration of development or
Implementation of the Phase I Programs and/or Phase I Deliverables; provided,
however, that if (i) FMER either (A) terminates this Agreement pursuant to
Section 17.2.6 of this Agreement, or (B) does not sign off on end-to-end user
acceptance testing within sixty (60) calendar days after the Implementation
Deadline, and (ii) each Party reasonably believe in good faith that Firstmark
Services has developed the Phase I Deliverables, and all functionalities
necessary to Implement the Phase I Deliverables, in accordance with (A) the
Business Requirements, (B) to the extent applicable, [**], and, (C) as advised
by the applicable Party’s counsel, all applicable Requirements of Law, then FMER
shall pay to Firstmark Services a one-time fee of [**] dollars ($[**]) in
consideration of Firstmark Services’ development of the Phase I Deliverables
(the “Phase I Termination Fee”). If the Parties cannot reach agreement as to
whether Firstmark Services has developed the Phase I Deliverables, and all
functionalities necessary to Implement the Phase I Deliverables, in accordance
with the Business Requirements and/or all Requirements of Law, then the Parties
shall proceed in accordance with the dispute resolution procedures set forth in
Article 16 of this Agreement. The Parties acknowledge and agree that Firstmark
Services shall no longer be entitled to the Phase I Termination Fee as of the
Phase I Effective Date.”

8. Representations and Warranties of FMER. The Parties hereby amend
Section 7.2.4 of the Agreement by deleting “(c)” and inserting “(b)” in
replacement thereof.

9. Implementation of Phase I Programs. The Parties hereby amend Section 7.7 of
the Agreement by deleting it in its entirety and inserting the following in
replacement thereof:

“7.7 Implementation of Phase I Programs. The Parties shall cooperate in good
faith and shall use commercially reasonable efforts to meet the Testing Criteria
by the dates set forth in Exhibit J to this Agreement and, in any event, by no
later than the Testing Deadline. FMER shall consult with Firstmark Services to
discuss whether Testing Criteria have been met, and, following such
consultation, FMER shall, in its commercially reasonable discretion and in good
faith, determine whether the Testing Criteria have been met. If, following its
consultation with Firstmark Services, FMER determines in its commercially
reasonable discretion and in good faith that any of the Testing Criteria with a
date applicable solely to the Phase I SunTrust Programs has not been met as of
the applicable date set forth in Exhibit J to this Agreement, then, as of such
date, Firstmark Services shall ensure that FMER has adequate access to all
systems necessary for FMER to begin internal end-to-end quality assurance
testing in parallel with Firstmark Services. If, following its consultation with
Firstmark Services, FMER determines in its commercially reasonable discretion
and in good faith that the Testing Criteria have not been met as of the Testing
Deadline, then FMER may terminate this Agreement in accordance with
Section 17.2.11 of this Agreement with no penalty to FMER.

If, following its consultation with Firstmark Services, FMER determines, in its
commercially reasonable discretion and in good faith, that the Testing Criteria
have been met as of the Testing Deadline, then the Parties shall cooperate in
good faith and shall use commercially reasonable efforts to Implement the Phase
I Deliverables and the Phase I Programs as of the earliest possible date, but as
of no later than the Implementation Deadline. If the Phase I Deliverables and
the Phase I Programs have not been Implemented as of the Implementation
Deadline, then FMER may terminate this Agreement in accordance with
Section 17.2.6 of this Agreement with no penalty to FMER.

 

4



--------------------------------------------------------------------------------

FMER and Firstmark Services shall cooperate in good faith to ensure that each
Party has adequate access to all systems necessary for each Party to complete
its applicable deliverables set forth in the Testing Criteria. If either Party,
in good faith, believes it has inadequate access, it shall provide written
notification of such inadequate access to the other Party, and the Parties shall
cooperate in good faith to grant or restore adequate access. Firstmark Services
agrees to continue to make enhancements to its systems and to correct defects
based on testing experiences and feedback that it receives from FMER and any
applicable Lender, as frequently as required to meet the Testing Criteria and to
Implement the Phase I Deliverables and Phase I Programs. Firstmark Services
shall promptly provide written results of its internal quality assurance testing
to FMER as such results become available.”

10. Phase II Deliverables. The Parties hereby amend Section 7.8 of the Agreement
by deleting it in its entirety and inserting the following in replacement
thereof:

“7.8 Implementation of Phase II Deliverables. Within a commercially reasonable
timeframe, but in any event no later than March 15, 2016, (a) the Parties shall
cooperate in good faith to develop and complete written business requirements
for each Phase II Deliverable, which such mutually agreed upon business
requirements document shall be executed by both Parties, and (b) Firstmark
Services shall (i) develop each Phase II Deliverable in accordance with such
executed business requirements document, and (ii) make each Phase II Deliverable
available to FMER and each Lender for end-to-end user acceptance testing.
Firstmark Services shall promptly Implement each Phase II Deliverable following
sign-off on end-to-end user acceptance testing by FMER and each Lender. The
Parties acknowledge and agree that FMER shall owe no fees to Firstmark Services
in consideration for work performed by Firstmark Services related to the Phase
II Deliverables. For the purposes of this Section 7.8, a Lender’s failure to
cooperate in good faith to complete Section 7.8(a) of this Agreement shall be
considered FMER’s failure to cooperate in good faith to complete Section 7.8(a)
of this Agreement.”

11. [**]. The Parties hereby amend the Agreement by inserting a new Section 7.10
as follows:

“[**].”

12. Termination for Failure to Implement Phase I Programs. The Parties hereby
amend Section 17.2.6 of the Agreement by deleting it in its entirety and
inserting the following in replacement thereof:

“17.2.6 Failure to Implement Phase I Programs. If the Phase I Deliverables and
the Phase I Programs have not been Implemented as of the Implementation Deadline
(a) (i) FMER may terminate this Agreement with no penalty to FMER other than any
Phase I Termination Fee owed to Firstmark Services by FMER under Section 6.6 of
this Agreement, if applicable, and (ii) Firstmark Services may not use any
Custom Work Product following termination under this Section 17.2.6; provided,
however, that if (A) the Phase I Deliverables have been built in accordance with
the Business Requirements, and (B) neither FMER nor Lender has, after performing
end-to-end user acceptance testing, refused to sign-off on such testing based on
a good faith belief that the Phase I Deliverables were not built in accordance
with the Business Requirements, then the restriction set forth in this
17.2.6(a)(ii) shall only be effective for twelve (12) months following
termination under this Section 17.2.6, or (b) the Parties may mutually agree in
writing to a future date by which the Phase I Deliverables and the Phase I
Programs must be Implemented. If (x) the Phase I Programs and the Phase I
Deliverables are Implemented on a date following the Implementation Deadline
that was mutually agreed to by the Parties in writing, and (y) FMER has not
provided Firstmark Services with its written notice to terminate this Agreement
pursuant to this Section 17.2.6 on or before such date, then FMER shall no
longer have the right to terminate this Agreement due solely to Firstmark
Services’ failure to Implement the Phase I Programs and the Phase I Deliverables
as of the Implementation Deadline.”

 

5



--------------------------------------------------------------------------------

13. Termination for Failure to Meet Testing Criteria. The Parties hereby amend
the Agreement by inserting a new Section 17.2.11 as follows:

“17.2.11 Failure to Meet Testing Criteria. If, following its consultation with
Firstmark Services, FMER determines in its commercially reasonable discretion
and in good faith that the Testing Criteria have not been met as of the Testing
Deadline, FMER may terminate this Agreement with no penalty to FMER, and
Firstmark Services may not use any Custom Work Product following termination
under this Section 17.2.11; provided, however, that if the Testing Criteria have
not been met as of the Testing Deadline but the Phase I Programs and the Phase I
Deliverables are Implemented as of the Implementation Deadline, then FMER shall
no longer have the right to terminate this Agreement due solely to Firstmark
Services’ failure to meet the Testing Criteria as of the Testing Deadline.”

14. Notices. The Parties hereby amend Section 18.1.1 of the Agreement as
follows:

 

  (a) The Parties hereby amend Section 18.1.1 of the Agreement by deleting “3rd
Floor” in its entirety and inserting “Suite 200” in replacement thereof.

 

  (b) The Parties hereby amend Section 18.1.1 of the Agreement by deleting “800
Boylston Street, 34th Floor Boston, MA 02199” in its entirety and inserting “One
Cabot Road, Suite 200, Medford, MA 02155” in replacement thereof.

15. Phase I Programs. The Parties hereby amend Exhibit C to the Agreement by
deleting it in its entirety and inserting the Exhibit C annexed hereto as
Attachment 1, consisting of the Phase I Programs, in replacement thereof.

16. Phase I Deliverables. The Parties hereby amend Exhibit D to the Agreement by
deleting it in its entirety and inserting the Exhibit D annexed hereto as
Attachment 2, consisting of the Phase I Deliverables, in replacement thereof.

17. Phase II Deliverables. The Parties hereby amend the Agreement by adding a
new Exhibit I annexed hereto as Attachment 3, consisting of the Phase II
Deliverables.

18. Testing Criteria. The Parties hereby amend the Agreement by adding a new
Exhibit J annexed hereto as Attachment 4, consisting of the Testing Criteria.

19. Multiple Counterparts. This First Amendment may be executed in multiple
counterparts, including by facsimile and .pdf electronic transmission, each of
which shall be deemed an original for all purposes and all of which shall be
deemed, collectively, one agreement.

20. GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF DELAWARE WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF
LAWS OF ANY JURISDICTION OTHER THAN TO THOSE OF DELAWARE.

21. Permitted Filing. Each Party and its respective Affiliates may file this
First Amendment (with redactions as permitted by Requirements of Law) with the
appropriate state or federal regulators, including the Securities and Exchange
Commission, as required by such regulators.

22. Full Force and Effect. Except as amended in this First Amendment, the
Agreement remains in full force and effect according to its terms.

[Signature page to follow]

 

6



--------------------------------------------------------------------------------

Execution Copy

IN WITNESS WHEREOF, the Parties hereto have caused this First Amendment to be
executed by their respective officers, being first duly authorized, as of the
day and year first above written.

 

FIRST MARBLEHEAD EDUCATION RESOURCES, INC.

By:  

/s/ Raymond Morel

Name:   Raymond Morel Title:   Vice President

NELNET SERVICING, LLC

d/b/a/ FIRSTMARK SERVICES

By:  

     /s/ Joe Popevis

Name:   Joe Popevis Title:   President



--------------------------------------------------------------------------------

ATTACHMENT 1

EXHIBIT C

Phase I Programs

 

Lender

  

Programs

SunTrust Bank

   Custom Choice® Program SunTrust Bank    Graduate Business School Loan Program
SunTrust Bank    Union Federal® Private Student Loan Program SunTrust Bank   
AAA Advantage Program Kinecta Federal Credit Union    Kinecta Student Loan
Program Higher Education Servicing Corporation    Texas Extra Credit Education
Loan Program

 

C-1



--------------------------------------------------------------------------------

ATTACHMENT 2

EXHIBIT D

Phase I Deliverables

 

Functionality

  

Description

[**]    [**] [**]    [**] [**]    [**] [**]    [**] [**]    [**] [**]    [**]
[**]    [**] [**]    [**] [**]    [**] [**]    [**] [**]    [**] [**]    [**]
[**]    [**] [**]    [**] [**]    [**] [**]    [**] [**]    [**] [**]    [**]
[**]    [**] [**]    [**] [**]    [**] [**]    [**] [**]    [**] [**]    [**]
[**]    [**] [**]    [**] [**]    [**]

 

D-1



--------------------------------------------------------------------------------

ATTACHMENT 3

EXHIBIT I

Phase II Deliverables

 

Functionality/Enhancement

  

Description

[**]    [**] [**]    [**] [**]    [**] [**]    [**] [**]    [**] [**]    [**]
[**]    [**] [**]    [**] [**]    [**]

 

I-1



--------------------------------------------------------------------------------

ATTACHMENT 4

EXHIBIT J

Testing Criteria

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 2 pages were omitted. [**]

 

J-1